Citation Nr: 0001525	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  93-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right knee, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from July 1991 and later RO decisions that assigned a total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
(1999) from May 15 to October 31, 1992 based on right knee 
surgery in May 1992 and denied an increased rating for the 
right knee disability that is rated 30 percent disabling.  
The Board remanded the case to the RO in October 1995 and 
February 1997 for additional development, and the case was 
returned to the Board in 1998.

In May 1998, the Board denied an extension of the total 
convalescent rating beyond October 31, 1992; granted a 
separate 10 percent rating for arthritis of the right knee 
along with the separate 30 percent rating for the residuals 
of shell fragment wounds of the right knee for the 
appropriate period until May 9, 1994; and denied a rating 
higher than 30 percent for the right knee disability after 
May 9, 1994.  The veteran then appealed the May 1998 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).

In a May 1999 joint motion to the Court, the parties 
requested that the appeal as to an extension of the temporary 
total (convalescent) rating be dismissed, but that the 
remainder of the May 1998 Board decision be vacated and the 
case remanded for further development and readjudication.  In 
the joint motion, it was noted that the Board should not have 
assigned "staged" ratings for the right knee condition for 
the period prior to May 9, 1994, and one 30 percent rating 
for this condition after May 9, 1994.  It was noted that only 
one rating should have been assigned for the veteran's right 
knee condition as the claim was not for an initial rating.  
The decisions of the Court in Fenderson v. Brown, 12 Vet. 
App. 119, 126 (1999) and Francisco V. Brown, 7 Vet. App. 223, 
225 (1992) were cited in support of this agreement of the 
parties.  See Joint Motion, pp. 7, 9.  In May 1999, the Court 
granted the parties' motion.  

In an August 1999 letter, the Board asked the veteran's 
attorney whether she wanted to submit additional argument 
and/or evidence, and notified her that following receipt of 
her response or the end of a 90-day period, whichever came 
first, the case would be forwarded to a member of the Board 
for readjudication.  A review of the appellate record does 
not show that additional evidence and/or argument was 
received.

In correspondence dated in December 1995, the veteran raised 
the issue of service connection for a back disability 
secondary to his service-connected right knee condition.  
This matter has not been adjudicated by the RO and it will 
not be addressed by the Board.  This issue is referred to the 
RO for appropriate action.  See Joint Motion, p. 9.


FINDINGS OF FACT

1.  The veteran underwent abrasion chondroplasty of the 
medial femoral condyle of the right knee in May 1992.

2.  As of November 1992, the veteran was able to perform 
light duty on a full-time basis.

3.  The veteran underwent total right knee arthroplasty in 
May 1994.

4.  The residuals of shell fragment wounds of the right knee 
with total arthroplasty are manifested primarily by pain with 
residual weakness and swelling on use; painful motion, 
weakness, swelling or other symptoms that produce severe 
functional impairment are not found.

5.  Functional impairment that is equivalent to non-union 
with loose motion, ankylosis at any angle, or limitation of 
extension to 30 degrees or more is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of shell fragment wounds of the right knee with 
total arthroplasty are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.71, Plate II, 
4.71a, Codes 5003, 5055, 5256, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from February 1968 to February 
1970.

Service medical records show that the veteran was 
hospitalized in June 1969 after sustaining multiple fragment 
wounds of both legs on June 7, 1969, while on duty in 
Vietnam.  He had debridement and irrigation of his wounds on 
the day of injury and delayed primary closures on June 14, 
1969.  X-rays revealed a fracture of the right medial femoral 
condyle and a chip fracture of the left lateral femoral 
condyle.  A physical evaluation board in January 1970 found 
him unfit for further military service due to multiple 
fragment wounds of both lower extremities with no major 
artery or nerve involvement, fracture of the right medial 
femoral condyle with no major artery or nerve involvement, 
fracture of the left lateral femoral condyle with no major 
artery or nerve involvement, traumatic arthritis of the right 
knee, and loss of motion of the right knee.

A July 1970 RO rating decision granted service connection for 
residuals of shell fragment wounds of the lower extremities 
with arthritis of the right knee and assigned a 
prestabilization rating of 50 percent for these conditions 
from February 1970.  A May 1971 RO rating decision terminated 
the 50 percent prestabilization rating from March 1971, 
assigned a 30 percent rating for residuals of shell fragment 
wounds of the right knee under diagnostic code 5257 from 
March 1971, and assigned a zero percent rating for residuals 
of shell fragment wounds of the left knee area from March 
1971.

A service department report shows that the veteran was 
hospitalized from April 15 to 25, 1975, and that he underwent 
medial meniscectomy of the right knee, drilling and shaving 
of the medial femoral condyle and patella of the right knee, 
and debridement of osteophytes from the right knee.  A May 
1976 RO rating decision assigned a temporary total 
convalescent rating from April to August 1975 based on the 
right knee surgery in April 1975, and then resumed the 
30 percent rating from August 1975.

A service department hospital summary reveals that the 
veteran underwent patellectomy of the right knee during a 
period of hospitalization from April 28 to May 4, 1976.  An 
August 1976 RO rating decision assigned a temporary 
convalescent rating from April to September 1976 based on the 
right knee surgery in April 1976, and then resumed the 
30 percent rating from September 1976.

VA and private medical reports of the veteran's examinations 
and treatment in the 1990's reveal that he had continuous 
problems with the right knee.  VA medical reports of his 
outpatient treatment in 1990 show worsening right knee pain.  
The VA outpatient reports also indicate that scars in the 
area of the right knee were well healed.  Private medical 
reports of his treatment in 1991 reveal that the veteran was 
having increased right knee pain and that he underwent 
arthroscopic debridement of the right knee in April 1991.

A service department medical report shows that the veteran 
underwent abrasion chondroplasty of the medial femoral 
condyle of the right knee during a period of hospitalization 
in May 1992.

A service department letter from a physician dated in July 
1992, notes that the veteran had severe arthritis of the 
right knee and had had multiple surgeries.  The physician 
felt that the veteran was partially disabled and should 
perform sedentary-like duties.  It was recommended that the 
veteran refrain from standing longer than 20 minutes, long 
walking, kneeling, and crouching.

VA medical reports of the veteran's treatment in 1992 show 
that he was recommended for 3 months of convalescence in 
August.  A report of his treatment in November 1992 notes 
that he could do light duty on a full-time basis.  At the 
November 1992 treatment the range of motion of the veteran's 
right knee was from zero to 90 degrees.

In February 1993, the veteran underwent examination of his 
right knee.  He reported constant right knee pain since 
surgery in 1992.  He stated that he could not stand for long 
periods and that he could not do any kneeling.  He reported 
that he felt he was about to be fired from his job as a 
supervisor at a supermarket because he could not keep up with 
the small amount of manual labor required by the job.  There 
were multiple scars in the area of the right knee.  There was 
no effusion.  There was 5 degrees of extension loss and 
flexion was limited to 90 degrees.  The knee was slightly 
unstable with a small amount of anterior and posterior give 
along with a lateral give.  There was no patella.  There was 
no joint-line tenderness, but the knee was diffusely tender, 
medially, laterally, and anteriorly.  There was marked 
crepitance in range of motion.  It took the veteran about 5 
minutes to fully extend his knee fully.  The appraisal was 
advanced degenerative joint disease secondary to trauma and 
surgery.

RO rating decisions in 1993 assigned total convalescent 
ratings from April to September 1991 and from May to November 
1992 based on right knee surgeries in April 1991 and May 
1992; otherwise, the right knee disability was rated 
30 percent.

The veteran testified at a hearing in April 1993.  His 
testimony was to the effect that he continued to have right 
knee pain following surgery in 1992 and that he could not 
perform all the duties of his job as a supervisor in a 
supermarket.  He could no longer work 10 or more hours daily, 
and was only working 81/2 hours, from 8:30 to 5:00.  He wore a 
brace, and used a cane every 2 weeks or so.

A statement from the veteran's employer, Village Super 
Market, Inc., dated in April 1993, notes that the veteran was 
unable to perform some of the physical tasks required of his 
position.  

The veteran testified before the undersigned sitting at the 
RO in November 1993 to the effect that he had severe right 
knee pain with use.  His testimony was to the effect that he 
could not perform all of the duties of his job as a 
supermarket supervisor and had to reduce his workday from 
around 10 to 7 hours.  He could no longer unload trucks, and 
could not stock the bottom shelves.

VA medical reports of the veteran's treatment in 1993 and 
1994 show continuous problems with right knee pain.  

A service department hospital summary shows that the veteran 
was hospitalized from May 9 to 27, 1994, and that he 
underwent right total knee arthroplasty during this 
hospitalization.  A February 1995 RO rating decision assigned 
a total convalescent rating from May to June 30, 1994, based 
on the right knee surgery in May 1994; increased the 
evaluation for the right knee disability with arthroplasty 
from 30 to 100 percent from July 1994 to July 1995 under 
diagnostic code 5055; and then reduced the evaluation for 
this disability from 100 to 30 percent under the provisions 
of this diagnostic code.

Private medical reports show that the veteran was seen for 
right knee problems in 1995.  A report of evaluation in May 
1995 shows that he walked nicely.  A history of 9 knee 
operations was noted.  He had no limp or list.  Motion of the 
right knee was extremely good, from zero to 95 to almost 100 
degrees.  There was no medial or lateral instability.  The 
examiner opined that the veteran's recent right knee surgery 
had had a remarkably good result.  X-rays of the right knee 
showed a cemented prosthesis in excellent position.  There 
was no evidence of loosening.  There was evidence of 
deformity of the bone due to previous trauma and injury.  
There were no loose bodies or signs of infection.  A venous 
Doppler study of the right leg in November 1995 was negative 
for abnormality.

The veteran underwent a VA examination of the right knee in 
December 1995.  He walked into the office with the aid of a 
cane as well as a knee brace.  There were numerous scars in 
the right knee area.  There was exquisite tenderness on the 
medial aspect of the prosthesis.  There was no patella.  
Range of motion was zero to 95 degrees.  There appeared to be 
some element of laxity of the prosthesis with more movement 
than what would be expected in an anterior posterior 
direction.  The diagnosis was remote fragmentation injury to 
the right knee resulting in severe degenerative arthritis and 
now with total knee replacement with the absence of the 
patellar component.

The veteran underwent VA examination of the right knee in May 
1997.  There were multiple old surgical scars.  There was 
mild increase in warmth and there was a small effusion.  
There was no crepitus.  The knee was stable.  Range of motion 
was from zero to 102 degrees.  There was no pain with range 
of motion.  The strength of the right knee was tested against 
the examiner's arm strength, and the veteran could overpower 
the physician's arm with flexion and extension.  There was 2+ 
to 3+ ankle swelling.  The appraisal was mild inflammation of 
the right knee following a right knee replacement in 1994 
with missing patella.  It was noted that the veteran had 
functional impairment in that he could not kneel, walk a lot 
or deal with heavy loads as was required in his supermarket 
work.  He had right knee pain with use.  There was swelling 
of the right knee after working long hours and the constant 
flare-ups weakened the right knee to the extent that it was 
weaker than the left knee.


II.  Legal Analysis

The veteran's claim for an increased evaluation for residuals 
of shell fragment wounds of the right knee is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

The record shows that the veteran underwent surgery for his 
service-connected right knee disability in May 1992 and that 
a total rating was assigned from May to October 31, 1992, 
based on convalescence.  The veteran testified at hearings to 
the effect that the total convalescent rating should be 
extended beyond October 31, 1992, because he continued to 
have right knee pain after the May 1992 surgery that 
prevented him from performing all of his duties as a 
supervisor in a supermarket.  While the evidence indicates 
that the veteran continued to have worsening right knee pain 
and problems performing physical tasks after the surgery in 
May 1992 and that he eventually underwent right total knee 
arthroplasty in May 1994, it also reveals that he was able to 
perform light duty on a full time basis as noted on the 
report of his VA outpatient treatment in November 1992.  The 
veteran testified to the effect that he could not perform all 
the duties of his job as a supervisor in a supermarket and a 
statement was received from his employer to corroborate this 
testimony, but at the November 1992 VA outpatient treatment 
and at a VA medical examination in February 1993 he had no 
significant limitation of motion of the right knee.  The 
report of the February 1993 VA medical examination reveals 
that the veteran had right knee problems, including slight 
loss of extension and flexion of the right knee, slight 
instability, tenderness, and marked crepitance, but no 
findings that indicate functional impairment of the right 
knee due to pain, weakness, or loss of coordination that 
indicate he was unable to perform the duties of his work.

With regard to the claim for an increased rating for 
residuals of shell fragment wounds of the right knee, 
disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. § 4.41, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco, 7 Vet. App 55.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Code 5256.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The medical evidence of record reveals that the veteran had 
advanced degenerative joint disease of the right knee prior 
to undergoing a total right knee replacement during a period 
of hospitalization at a service department facility beginning 
on May 9, 1994.  As noted above, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco, 7 Vet. 
App. 55.  The parties in the May 1995 joint motion to the 
Court agreed that a "staged" rating was not appropriate in 
this case.  The period of time addressed in this appeal is 
from about late 1990 to the present.  The character of the 
disability changed significantly with surgery in 1994, but 
the Board will, as it must, honor the agreement of the 
parties and assign a single disability rating for the entire 
period.  Since the veteran underwent replacement of the right 
knee joint in May 1994, he now has an artificial joint of the 
right knee.  A separate rating for arthritis of this 
artificial joint is not warranted and the provisions of 
VAOPGCPREC 23-97 are not for application, as there is no 
longer any arthritis shown in the knee joint.  The current 
level of disability has existed for the greater period of 
time during the appeal period, and will weigh more heavily in 
the rating to be assigned.

The evidence also indicates that the veteran has multiple 
scars associated with the right knee surgeries.  The evidence 
does not indicate that these scars are symptomatic, and the 
Board finds that separate compensable evaluations for the 
scars are not warranted under the provisions of 38 C.F.R. 
§ 4.118, Codes 7803, 7804, and 7805 with related codes for 
limitation of motion.  Nor does the evidence indicate the 
presence of related neurological conditions warranting 
separate evaluations or muscle injuries warranting an 
evaluation under the provisions of 38 C.F.R. § 4.73 that is 
higher than the evaluation assigned under diagnostic code 
5055 for the right knee disability.  Only one evaluation for 
the musculoskeletal symptoms may be assigned unless they 
affect separate body functions or produce separate functional 
impairment.  38 C.F.R. § 4.14 (1997).


As of May 9, 1994, a total convalescent rating was assigned 
until June 30, 1994, based on total right knee arthroplasty 
in May 1994 under the provisions of 38 C.F.R. § 4.30.  
Thereafter, the evaluation of the residuals of shell fragment 
wounds of the right knee with total arthroplasty are rated 
under diagnostic code 5055.  The RO has assigned a total 
rating for this condition from July 1, 1994, to July 1, 1995, 
and then rated it 30 percent disabling from July 1, 1995, 
under this diagnostic code.  


Private medical reports of the veteran's treatment in 1995 
indicate that the range of motion of the right knee was from 
zero to 95 to almost 100 degrees, and that there was no 
medial or lateral instability.  It was also noted that the 
veteran had had a remarkably good result from the total right 
knee arthroplasty.  At the December 1995 VA examination the 
range of motion of the right knee was from zero to 95 
degrees.  At the May 1997 VA examination the range of motion 
of the right knee was from zero to 102 degrees, and the knee 
was stable.  While the right knee strength was not as good as 
the left knee strength, it was good when tested against the 
arm strength of the examiner.  The evidence indicates that 
the right patella has been removed and that the veteran is 
unable to perform various functions, such as kneeling, 
walking a lot, squatting or dealing with heavy loads required 
by his supermarket job.  The examiner at the 1997 VA 
examination also found that the veteran had right knee pain 
with use and flare-ups of the right knee after working long 
hours that caused swelling and some decreased strength in the 
right leg.

While the evidence indicates that the veteran has various 
functional limitations associated with his total right knee 
arthroplasty and patellectomy, the overall evidence indicates 
that the veteran has had a good result with the total right 
knee arthroplasty and has no significant loss of motion or 
strength of the right knee.  Nor did he have pain with motion 
of the right knee at his recent 1997 VA examination.  The 
Board notes that the veteran has pain of the right knee with 
use, and swelling of the right knee after working long hours 
that causes some loss of strength, but the consideration of 
these factors with the provisions of 38 C.F.R. §§ 4.40 and 
4.45 does not indicate the degree of painful motion, weakness 
or other symptoms associated with the total right knee 
arthroplasty that would produce severe functional impairment 
warranting the assignment of a 60 percent rating under 
diagnostic code 5055.

While the preponderance of the evidence is against the claim 
for a 60 percent rating for the right knee disability under 
diagnostic code 5055, the veteran may be entitled to an 
intermediate (between 60 percent and 30 percent) rating by 
analogy to 5256 (ankylosis), 5261 (limitation of extension) 
or 5262 (non-union with loose motion requiring brace).  In 
this case, the report of the veteran's VA medical examination 
in May 1997 indicates that he has right knee pain with use, 
swelling of the right knee after working long hours, and 
constant flare-ups that weaken the right knee to the extent 
that it is weaker than the left knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1998) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

In applying the analogous ratings specified by Diagnostic 
Code 5055, even with consideration of the DeLuca criteria, 
above, the provision of a minimum 30 percent rating must be 
understood as a minimum rating to be assigned, not the rating 
for a "perfect" knee, to be increased as symptoms appear.  
That is, the knee is to be rated by analogy to the specified 
Diagnostic Codes and the DeLuca criteria as applicable (0, 
10, 20, 30, or more), but the rating assigned is not to be 
less than 30 percent.  This is the reason Diagnostic Code 
5055 does not specify ratings by analogy to Diagnostic Code 
5261-the highest rating there is 30 percent.  The Board will 
consider whether a rating higher than 30 percent is 
appropriate on this basis.

In this case, there is no evidence of ankylosis of the right 
knee or of pain, weakness, fatigability or incoordination of 
this knee that causes functional impairment equivalent to 
fixation of the right knee at a particular angle to support 
the assignment of a rating under diagnostic code 5256.  The 
report of the veteran's VA examinations in December 1995 and 
May 1995 reveal that he has no loss of extension of the right 
knee to support the assignment of a compensable rating for 
the right knee disability under diagnostic code 5261 and that 
flexion was limited to 95 and 102 degrees, respectively, or 
at a level that does not support the assignment of a 
compensable rating based on loss of flexion under diagnostic 
code 5260.  While the evidence indicates that the veteran has 
right knee pain with use and that he has functional 
impairment in that he can not kneel, walk a lot, or deal with 
heavy loads as is required in his supermarket work, there are 
no findings to support a conclusion that the pain on use 
produces functional impairment equivalent to limitation of 
extension to 30 degrees or more to support the assignment of 
a 40 or 50 percent rating under diagnostic code 5261 with 
consideration of the provisions of 38 C.F.R. § 4.40.  The 
report of the veteran's VA medical examination indicates that 
he has swelling of the right knee after working long hours, 
and that constant flare-ups have weakened the right knee to 
the extent that it is weaker than the left knee, but these 
findings do not indicate functional impairment analogous to 
limitation of extension to the right knee to 30 degrees or 
more to support the assignment of a 40 or 50 percent rating 
under diagnostic code 5261 with consideration of the 
provision of 38 C.F.R. § 4.45.  The assignment of any lower 
rating under diagnostic codes 5260 or 5261 would not be to 
the veteran's benefit as he is already entitled to a 
30 percent rating for the right knee disability under 
diagnostic code 5055.  Finally, the evidence shows the knee 
is stable, with the 1997 VA examination and 1995 private 
medical reports outweighing the 1995 VA examination comment 
that there "appears to be some element of laxity."  This is 
insufficient to support a 40 percent rating under Diagnostic 
Code 5262 for non-union with loose motion.

The Board recognizes that the veteran has had numerous right 
knee surgeries and has had problems at work due to the 
service-connected right knee disability, but the medical 
evidence indicates that he has had good results from the 
total right knee arthroplasty in 1994 and that he has been 
able to continue working.  Under the circumstances, the Board 
does not find that the case presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Hence, the 
Board finds that an increased rating for the residuals of 
shell fragment wounds of the right knee with total 
arthroplasty is not warranted on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1) (1999).

After consideration of all the evidence, the Board finds that 
the 30 percent rating for the veteran's right knee disability 
best represents his disability picture.  The preponderance of 
the evidence is against the claim for a rating in excess of 
30 percent for the residuals of shell fragment wounds of the 
right knee with total arthroplasty, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

ORDER

An increased evaluation for residuals of shell fragment 
wounds of the right knee is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



